An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

TARA JONES, N0. 68306
Appellant,

vs.

MICHAEL ALLEN ROBERTS, Fl L E 

Resgondent. «

 

 

JUL 27 2015

TRACIE K, LENDEMAN
(:LERK 0F SUPREME COURT

av 3‘
DEPUTY CLERK

ORDER DISMISSING APPEAL

This appeal was docketed in this court on June 26, 2015,
without payment of the requisite ﬁling fee. On that same day a notice was
issued directing appellant to pay the ﬁling fee within ten days. The notice
further advised that failure to pay the ﬁling fee within ten days would
result in the dismissal of this appeal. To date; appellant has not paid the
ﬁling feeor otherwise respunded t0 this court’s notice. Accordingly, cause

appearing, this appeal is dismissed.
It is SQ ORDERED.

CLERK OF THE SUPREME CQURT
TEACH: K. LINDEMAN

BY: 

cc: Hon. Gloria Sturman, District Judge
The Firm, RC.
Ranalli & Zaniel, LLC/Henclerson
Eighth District Court Clerk

Surname COURT
OF
NEVADA

CLERK'S ORQEH

{Ln-lid”!  7 ‘ r r  ,,